Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on August 10, 2021 for patent application 16/560,916 filed on September 4, 2019.
 
	
Claims 1-21 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pub. No.: US 2015/0181266) in view of Collins et al. (Pub. No.: US 2018/0089299) and Yang (Pub. No.: 2018/0359477).
Regarding claim 1, Tang discloses a method comprising: storing, by a computing device (para. [0060]), a second bundle with a first dependency on a first bundle (Figs. 1-3, paras. [0027]-[0031] and [0041]-[0043]. In figure 1, “Parent” element 100 can be seen as the first bundle, and “Child 1” element 1001 can be seen as a second bundle. Similarly, but with more when the second bundle is associated with a first set of control data parameters found in the first bundle that control a first aspect of access to a video entity (Fig. 3, “mParentPointer = ParentLicenseFullPath,” paras. [0041]-[0043]), wherein the second bundle is stored with a second set of control data parameters to control a second aspect of access to the video entity that is different from the first aspect of access to the video entity (para. [0018], “A typical child license will inherit a few of the parent license attributes;” para. [0034], “A parent license is normally a LOD license or a DVR license. A child license could be either LOD license, DVR license or the Transcoded license, depending on the sequence of request of content.”); when the second bundle is selected, performing: accessing, by the computing device, the first set of control data parameters in the first bundle via the first dependency to the first bundle and the second set of control data parameters for the second bundle (Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.). 
It could be argued that Tang does not explicitly disclose generating, by the computing device, a third set of control data parameters for the second bundle, based on the first set of control data parameters and the second set of control data parameters. However, in analogous art, Collins discloses a system for determining different hierarchies of resource data objects for managing system resources, wherein “[a]s indicated at 940, conflict(s) can occur between policies determined for a resource data object. Different hierarchies may apply different policies describing different access rights for the resource data object or different nodes in the path of the resource data object within a hierarchy may include the different policies describing different access rights, for example. If the policy types of any of the determined policies match 
It could be argued that the combination of Tang and Collins does not explicitly disclose using, by the computing device, the first dependency between the first bundle and the second bundle to select a first video file for the video entity for access based on the third set of control data parameters, wherein the first video file is reusable when the first bundle and the second bundle is selected, and wherein a second dependency for the video entity is used to select a second video file with different content than the first video file when a third bundle for the video entity is selected. However, in analogous art, Yang discloses a “diagram depicting a video file 410 comprising video segments 1-18, wherein different rating formats of at least one of the video segments are available for streaming. Video file 410 is presented with 18 video segments for simplicity. It can be appreciated that a video file can have any number M (M being an integer) of video segments. As seen in FIG. 4, video file 410 is depicted having video 
Regarding claim 2, the combination of Tang, Collins and Yang discloses the method of claim 1, and further discloses further comprising: when the first bundle is selected or the second bundle is selected, accessing the first video file that is shared by the first bundle and the second bundle based on the first dependency (Tang, para. [0016]. “In the system a license library is provided, the license library including data identifying a parent object file allowing access to first video content and child object files relating to the parent object file also allowing access to the first video content.”). 
Regarding claim 3, the combination of Tang, Collins and Yang discloses the method of claim 1, and further discloses wherein the first set of control data parameters is not stored with the second bundle (Tang, Figs. 2 and 3. The Parent Node License Attributes do not store the Child Node License Attributes.).
Regarding claim 4, the combination of Tang, Collins and Yang discloses the method of claim 3, and further discloses further comprising: storing the first set of control data parameters with the first bundle; and accessing the first set of control data parameters that are stored with the first bundle when the second bundle is selected (Tang, Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.).
Regarding claim 5, the combination of Tang, Collins and Yang discloses the method of claim 1, and further discloses wherein the first bundle and the second bundle use a type of video delivery (Tang, paras. [0005]-[0009]). 
the method of claim 1, and further discloses further comprising: when the first bundle is selected, providing the first bundle with the first set of control data parameters for the first bundle to a client for use in playback of the first video file; and when the second bundle is selected, providing the second bundle with the third set of control data parameters to the client for use in playback of the first video file; and when the third bundle is selected, providing the third bundle with a fourth set of control data parameters to the client for use in playback of the second video file (Tang, Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes; Collins, para. [0070]. There could be any number of bundles. This claim is rejected on the same grounds as claim 1.).
Regarding claim 8, the combination of Tang, Collins and Yang discloses the method of claim 1, and further discloses wherein the data parameter in the second set of control data parameters include an access mechanism defining a device that can be used to access the first video file that is different from the data parameter in the first set of control data parameters (Tang, para. [0009]).
Regarding claim 12, the combination of Tang, Collins and Yang discloses the method of claim 1, and further discloses wherein: the first bundle allows playback of the first video file using the first set of control data parameters, and the second bundle allows playback of the first video file using the third set of control data parameters, and the third bundle allows playback of the second video file using a fourth set of control data parameters (Tang, Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes; Collins, para. [0070]. There could be any number of bundles. This claim is rejected on the same grounds as claim 1.).
the method of claim 1, and further discloses further comprising: retrieving the second set of control data parameters from the second bundle; adding one or more of the first set of control data parameters included in the first bundle to the second set of control data parameters to form the third set of control data parameters for the second bundle; and sending the second bundle to a client (Tang, Figs. 2 and 3, paras. [0005]-[0009]; Collins, para. [0070]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 14, Tang discloses a non-transitory computer-readable storage medium containing instructions, that when executed, control a computer system to be configured for: storing (para. [0060]) a second bundle with a first dependency on a first bundle (Figs. 1-3, paras. [0027]-[0031] and [0041]-[0043]. In figure 1, “Parent” element 100 can be seen as the first bundle, and “Child 1” element 1001 can be seen as a second bundle. Similarly, but with more detail, figure 2 can be seen as a first bundle, while figure 3 can be seen as a second bundle.) when the second bundle is associated with a first set of control data parameters found in the first bundle that control a first aspect of access to a video entity (Fig. 3, “mParentPointer = ParentLicenseFullPath,” paras. [0041]-[0043]), wherein the second bundle is stored with a second set of control data parameters to control a second aspect of access to the video entity that is different from the first aspect of access to the video entity (para. [0018], “A typical child license will inherit a few of the parent license attributes;” para. [0034], “A parent license is normally a LOD license or a DVR license. A child license could be either LOD license, DVR license or the Transcoded license, depending on the sequence of request of content.”); when the second bundle is selected, performing: accessing the first set of control data parameters in the first bundle via the first dependency to the first bundle and the second set of control data parameters for the second bundle (Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.).
It could be argued that Tang does not explicitly disclose generating a third set of control data parameters for the second bundle, based on the first set of control data parameters and the second set of control data parameters. However, in analogous art, Collins discloses a system for determining different hierarchies of resource data objects for managing system resources, wherein “[a]s indicated at 940, conflict(s) can occur between policies determined for a resource data object. Different hierarchies may apply different policies describing different access rights for the resource data object or different nodes in the path of the resource data object within a hierarchy may include the different policies describing different access rights, for example. If the policy types of any of the determined policies match for a resource data object, then a conflict may exist, as indicated by the positive exit from 940. Detected conflict(s) may be resolved between determined policies, as indicated at 960. For example, one of the conflicting policies (or confliction portions of the policies) may be elected over the other according to a precedence or inheritance model for policy applications (e.g., policies applied to child nodes in the hierarchy may supersede policies applied to parent nodes, or vice versa) (para. [0070]; see also figure 9).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to allow for generating a third set of control data parameters for the second bundle, based on the first set of control data parameters and the second set of control data parameters. This would have produced predictable and desirable results, in that it would allow for models to be in place 
It could be argued that the combination of Tang and Collins does not explicitly disclose using the first dependency between the first bundle and the second bundle to select a first video file for the video entity for access based on the third set of control data parameters, wherein the first video file is reusable when the first bundle and the second bundle is selected, and wherein a second dependency for the video entity is used to select a second video file with different content than the first video file when a third bundle for the video entity is selected. However, in analogous art, Yang discloses a “diagram depicting a video file 410 comprising video segments 1-18, wherein different rating formats of at least one of the video segments are available for streaming. Video file 410 is presented with 18 video segments for simplicity. It can be appreciated that a video file can have any number M (M being an integer) of video segments. As seen in FIG. 4, video file 410 is depicted having video segments with four different ratings including G, PG, PG-13 and R. In an aspect, video file 410 can be transmitted in at least four versions or rating formats including versions 420, 430, 440, and 450. For example, version 450 can include all of the segments of video file 410, including those having a G rating, PG rating, PG-13 rating and an R rating. In an aspect, version 450 can be afforded an overall rating of R based on the inclusion of the highest rated segments being rated R. Version 430 [Examiner assumes Yang means 440] can include the segments of video file 410 having a rating of PG-13, PG, and G. In an aspect, version 430 [440] can be afforded an overall rating of PG-13 based on the inclusion of the highest rated segments being rated PG-13. Version 440 [Examiner assumes Yang means 430] can include the segments of video file 410 having a rating of PG, and G. In an aspect, version 440 [430] can be afforded an overall rating of PG based on the inclusion 
Regarding claim 15, the combination of Tang, Collins and Yang discloses the non-transitory computer-readable storage medium of claim 14, and further discloses further configured for: when the first bundle is selected or the second bundle is selected, accessing the first video file that is shared by the first bundle and the second bundle based on the first dependency (Tang, para. [0016]. “In the system a license library is provided, the license library including data identifying a parent object file allowing access to first video content and child object files relating to the parent object file also allowing access to the first video content.”).
the non-transitory computer-readable storage medium of claim 14, and further discloses wherein the first set of control data parameters is not stored with the second bundle (Tang, Figs. 2 and 3. The Parent Node License Attributes do not store the Child Node License Attributes.).
Regarding claim 17, the combination of Tang, Collins and Yang discloses the non-transitory computer-readable storage medium of claim 14, and further discloses further configured for: storing the first set of control data parameters with the first bundle; and accessing the first set of control data parameters that are stored with the first bundle when the second bundle is selected (Tang, Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.).
Regarding claim 18, the combination of Tang, Collins and Yang discloses the non-transitory computer-readable storage medium of claim 14, and further discloses wherein the first bundle and the second bundle use a type of video delivery (Tang, paras. [0005]-[0009]).
Regarding claim 19, the combination of Tang, Collins and Yang discloses the non-transitory computer-readable storage medium of claim 14, and further discloses further configured for: when the first bundle is selected, providing the first bundle with the first set of control data parameters for the first bundle to a client for use in playback of the first video file; when the second bundle is selected, providing the second bundle with the third set of control data parameters to the client for use in playback of the first video file, and when the third bundle is selected, providing the third bundle with a fourth set of control data parameters to the client for use in playback of the second video file (Tang, Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node .
Regarding claim 20, Tang discloses an apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable for: storing (para. [0060]) a second bundle with a first dependency on a first bundle  (Figs. 1-3, paras. [0027]-[0031] and [0041]-[0043]. In figure 1, “Parent” element 100 can be seen as the first bundle, and “Child 1” element 1001 can be seen as a second bundle. Similarly, but with more detail, figure 2 can be seen as a first bundle, while figure 3 can be seen as a second bundle.) when the second bundle is associated with a first set of control data parameters found in the first bundle that control a first aspect of access to a video entity (Fig. 3, “mParentPointer = ParentLicenseFullPath,” paras. [0041]-[0043]), wherein the second bundle is stored with a second set of control data parameters to control a second aspect of access to the video entity that is different from the first aspect of access to the video entity (para. [0018], “A typical child license will inherit a few of the parent license attributes;” para. [0034], “A parent license is normally a LOD license or a DVR license. A child license could be either LOD license, DVR license or the Transcoded license, depending on the sequence of request of content.”); when the second bundle is selected, performing: accessing the first set of control data parameters in the first bundle via the first dependency to the first bundle and the second set of control data parameters for the second bundle (Fig. 2, paras. [0019] and [0041]-[0043]. The Child Node License Attributes depends on the Parent Node License Attributes.).
It could be argued that Tang does not explicitly disclose generating a third set of control data parameters for the second bundle, based on the first set of control data parameters and the second set of control data parameters. However, in analogous art, Collins discloses a system for determining different hierarchies of resource data objects for managing system resources, wherein “[a]s indicated at 940, conflict(s) can occur between policies determined for a resource data object. Different hierarchies may apply different policies describing different access rights for the resource data object or different nodes in the path of the resource data object within a hierarchy may include the different policies describing different access rights, for example. If the policy types of any of the determined policies match for a resource data object, then a conflict may exist, as indicated by the positive exit from 940. Detected conflict(s) may be resolved between determined policies, as indicated at 960. For example, one of the conflicting policies (or confliction portions of the policies) may be elected over the other according to a precedence or inheritance model for policy applications (e.g., policies applied to child nodes in the hierarchy may supersede policies applied to parent nodes, or vice versa) (para. [0070]; see also figure 9).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to allow for generating a third set of control data parameters for the second bundle, based on the first set of control data parameters and the second set of control data parameters. This would have produced predictable and desirable results, in that it would allow for models to be in place to account for conflicting data, which would insure that policies would be carried out as intended.
It could be argued that the combination of Tang and Collins does not explicitly disclose using the first dependency between the first bundle and the second bundle to select a first video file for the video entity for access based on the third set of control data parameters, wherein the first video file is reusable when the first bundle and the second bundle is selected, and wherein a second dependency for the video entity is used to select a second video file with different content than the first video file when a third bundle for the video entity is selected. However, in analogous art, Yang discloses a “diagram depicting a video file 410 comprising video segments 1-18, wherein different rating formats of at least one of the video segments are available for streaming. Video file 410 is presented with 18 video segments for simplicity. It can be appreciated that a video file can have any number M (M being an integer) of video segments. As seen in FIG. 4, video file 410 is depicted having video segments with four different ratings including G, PG, PG-13 and R. In an aspect, video file 410 can be transmitted in at least four versions or rating formats including versions 420, 430, 440, and 450. For example, version 450 can include all of the segments of video file 410, including those having a G rating, PG rating, PG-13 rating and an R rating. In an aspect, version 450 can be afforded an overall rating of R based on the inclusion of the highest rated segments being rated R. Version 430 [Examiner assumes Yang means 440] can include the segments of video file 410 having a rating of PG-13, PG, and G. In an aspect, version 430 [440] can be afforded an overall rating of PG-13 based on the inclusion of the highest rated segments being rated PG-13. Version 440 [Examiner assumes Yang means 430] can include the segments of video file 410 having a rating of PG, and G. In an aspect, version 440 [430] can be afforded an overall rating of PG based on the inclusion of the highest rated segments being rated PG. Lastly, version 420 can include the segments of video file 410 having a rating of G. In an aspect, version 420 can be afforded an overall rating of G based on the inclusion of the highest rated segments being rated G (para. [0051]),” wherein the G-rated version 420 could be seen as the claimed first video file, the video file 410 can be seen as the claimed video entity, and wherein the R-rated version 450 could be seen as the claimed second video file with different content than the first video file, wherein the different bundles can 
Regarding claim 21, the combination of Tang, Collins and Yang discloses the method of claim 1, and further discloses wherein the first aspect of access is based on a first type of video delivery and the second aspect of access is based on second a second type of video delivery (Tang, paras. [0005]-[0009]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pub. No.: US 2015/0181266) in view of Collins et al. (Pub. No.: US 2018/0089299) and Yang (Pub. No.: 2018/0359477), and further in view of Touboul et al. (Pub. No.: US 2013/0312112).
Regarding claim 7, the combination of Tang, Collins and Yang discloses the method of claim 1, but does not explicitly disclose further comprising: receiving a search request containing a search parameter; searching the first set of control data parameters and the second set of control data parameters to select at least one of the first bundle and the second bundle when at least one of the first set of control data parameters and the second set of control data parameters satisfies the search parameter; and generating a search result based on the selecting of the at least one of the first bundle and the second bundle. However, in analogous art, Touboul discloses a “search request security analysis engine 215 [that] may include a search request parsing engine 305, a search request attribute analysis engine 310, a search request access analysis engine 315, a search request budget analysis engine 320, search request metrics analysis engine 325, and a search request digital rights management engine 330 (para. [0064], Fig. 3),” wherein the “search request digital rights management engine 330 may evaluate a search request for compliance with digital rights management policies. In some embodiments, the search request digital rights management engine 330 evaluates digital content in search requests for the presence or absence of watermarks, licenses, and other tamper-prevention technologies. The search request digital rights management engine 330 may interface with the digital rights management policy 630, shown in FIG. 6 and discussed herein. In various embodiments, the search request digital rights management engine 330 provides information about whether a search request complies with the digital rights management policy 630 to the search request response engine 225, as discussed herein (para. [0070]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang, Collins and Yang to allow for receiving a search request containing a search parameter, searching the first set of control data parameters and the second set of control data parameters to select at least one of the first bundle and the second bundle when at least one of the first set of control data parameters and the second set of control data parameters satisfies the search parameter, and generating a search result based on the selecting of the at least one of the first bundle and the second bundle. This would have produced predictable and desirable .


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Pub. No.: US 2015/0181266) in view of Collins et al. (Pub. No.: US 2018/0089299) and Yang (Pub. No.: 2018/0359477), and further in view of Troiano et al. (Pub. No.: US 2013/0312112).
Regarding claim 9, the combination of Tang, Collins and Yang discloses the method of claim 1, but does not explicitly disclose wherein the data parameter in the second set of control data parameters include an availability parameter that specifies date information restricting access to the first video file by a date that is different from the data parameter in the first set of control data parameters. However, in analogous art, Troiano discloses that “a license may be defined by one or more license attributes indicating who, what, when, where, and/or how a protected work may be used. Non-limiting examples of license attributes include: (1) a Content Identifier attribute that identifies the protected work or a portion thereof; (2) a User Account attribute that identifies the entity attributed to the license request; (3) a Term attribute that identifies one or more of a start date and/or time, end date and/or time, and/or a period of time that the protected work may be published; (4) a Region attribute that identifies one or more geographic regions and/or IP address value ranges from which client devices may access the protected work and/or to which the protected work may be transmitted from the network location of publication (para. [0073]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang, Collins and Yang to allow for the data parameter in the second set of control data parameters to include an 
Regarding claim 10, the combination of Tang, Collins and Yang discloses the method of claim 1, but does not explicitly disclose wherein the data parameter in the second set of control data parameters include a location parameter that specifies location information restricting access to the first video file by a location that is different from the data parameter in the first set of control data parameters. However, in analogous art, Troiano discloses that “a license may be defined by one or more license attributes indicating who, what, when, where, and/or how a protected work may be used. Non-limiting examples of license attributes include: (1) a Content Identifier attribute that identifies the protected work or a portion thereof; (2) a User Account attribute that identifies the entity attributed to the license request; (3) a Term attribute that identifies one or more of a start date and/or time, end date and/or time, and/or a period of time that the protected work may be published; (4) a Region attribute that identifies one or more geographic regions and/or IP address value ranges from which client devices may access the protected work and/or to which the protected work may be transmitted from the network location of publication (para. [0073]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang, Collins and Yang to allow for the data parameter in the second set of control data parameters to include a location parameter that specifies location information restricting access to the first video file by a location that is different from the data parameter in the first set of 
Regarding claim 11, the combination of Tang, Collins and Yang discloses the method of claim 1, wherein the data parameter in the second set of control data parameters include a feature rights parameter that specifies feature package restrictions restricting access to the first video file that is different from the data parameter in the first set of control data parameters. However, in analogous art, Troiano discloses that “a license may be defined by one or more license attributes indicating who, what, when, where, and/or how a protected work may be used. Non-limiting examples of license attributes include: (1) a Content Identifier attribute that identifies the protected work or a portion thereof; (2) a User Account attribute that identifies the entity attributed to the license request; (3) a Term attribute that identifies one or more of a start date and/or time, end date and/or time, and/or a period of time that the protected work may be published; (4) a Region attribute that identifies one or more geographic regions and/or IP address value ranges from which client devices may access the protected work and/or to which the protected work may be transmitted from the network location of publication (para. [0073]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang, Collins and Yang to allow for the data parameter in the second set of control data parameters to include a feature rights parameter that specifies feature package restrictions (i.e. both an availability parameter and a location parameter, i.e. a package of restrictions) restricting access to the first video file that is different from the data parameter in the first set of control data parameters. This would have produced predictable and desirable results, in that it would allow for well-known license attributes to be properly applied. 


Response to Arguments
Applicant’s arguments with respect to all claims have been considered, but they are moot in view of the new grounds of rejection in view of Yang.


Conclusion
Claims 1-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        October 22, 2021